Citation Nr: 1024239	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  08-36 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral foot 
disability, to include painful flat feet, to include as 
secondary to service-connected left ankle instability.  

3.  Whether the severance of service connection for inactive 
tuberculosis (TB) (claimed as positive TB test) was proper.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to October 
2004.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for a 
bilateral foot disability, to include painful flat feet, and 
proposed to sever service connection for inactive TB (claimed 
as positive TB test) on the basis of clear and unmistakable 
error (CUE).  A December 2008 rating decision severed service 
connection for inactive TB (claimed as positive TB test), 
effective March 1, 2009.  A March 2009 rating decision denied 
service connection for bilateral hearing loss.  A May 2009 
supplemental statement of the case (SSOC) denied service 
connection for a bilateral foot disability, to include 
painful flat feet, as secondary to service-connected left 
ankle instability.

The issue of entitlement to service connection for residuals 
of TB, raised in June 2009 correspondence, has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The competent clinical, or credible lay, evidence of 
record does not show that the Veteran has bilateral hearing 
loss disability for VA purposes. 

2.  A bilateral foot disability, to include painful flat 
feet, was initially demonstrated after service, and has not 
been shown by competent clinical evidence of record to be 
related to service or a service-connected disability.

3.  The evidence shows that a June 2007 rating decision grant 
of service connection for inactive TB (claimed as positive TB 
test) was clearly and unmistakably erroneous.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  A bilateral foot disability, to include painful flat 
feet, was not incurred in or aggravated by active service, 
nor proximately due to, or aggravated by, a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2009).

3.  The June 2007 rating decision grant of service connection 
for inactive TB (claimed as positive TB test) was clearly and 
unmistakably erroneous, and severance of service connection 
was proper.  38 U.S.C.A. §§ 1110, 5109 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied with respect to 
the service connection claims by letters sent to the 
appellant in July 2008 (addressing direct service connection 
for a bilateral foot disability), October 2008 (addressing 
secondary service connection for a bilateral foot 
disability), and December 2008 (addressing service connection 
for hearing loss) that fully addressed all necessary notice 
elements and were sent prior to the initial AOJ decisions in 
these matters.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence. 

The July and December 2008 letters provided the criteria for 
assignment of an effective date and disability rating in the 
event of award of the benefit sought.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

The Board observes that VA did not provide the Veteran VCAA 
notice with regard to the issue of the propriety of the 
severance of service connection for inactive TB.  

In this regard, VCAA notice errors are presumed prejudicial 
unless VA shows that the error did not affect the essential 
fairness of the adjudication.  To overcome the burden of 
prejudicial error, VA must show (1) that any defect was cured 
by actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or, (3) that a benefit could not have 
been awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The Board finds that this error did not affect the essential 
fairness of the adjudication.  The Veteran has been 
represented by a service organization or an attorney during 
the appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
September 2008 rating decision proposing severance of service 
connection for inactive TB provided her detailed reasons for 
the contemplated action (that the June 2007 grant was due to 
a CUE).  The notice letter sent with this rating decision 
provided her 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  The December 2008 rating decision implementing 
the severance provided her detailed reasons for the 
severance.  A May 2009 Statement of the Case also provided 
the Veteran the reasons service connection had been severed.  
These factors demonstrate that the Veteran had actual 
knowledge of the reason service connection was severed.  See 
Sanders, supra.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA and Vet Center treatment reports.  

The Veteran has submitted private medical records.  In 
October 2008, she failed to report to a VA medical 
examination of her feet, notice of which was sent to her 
current address.  Thus, VA has been unable to obtain 
potentially favorable evidence.  "The duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

A VA audio examination was conducted in January 2009.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is more than 
adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records, audiology results, and a 
physical examination.  It considers all of the pertinent 
evidence of record, to include the statements of the Veteran, 
and provide rationales for the opinions offered.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the service connection issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  

The Board further notes that additional development of the 
severance issue at this time, such as a VA examination or 
medical opinion, would not show whether the Veteran had a 
positive diagnosis of TB while on active duty.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  38 C.F.R. § 3.310(b) (2009).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Veteran contends that she now has a bilateral foot 
disability, to include painful flat feet, due in part to 
standing on her feet during active duty in poorly supporting 
shoes.  See July 2008 VA Form 21-4138.  She also asserts that 
the disability is related to her service-connected left ankle 
disability.  See September 2008 VA Form 21-4138.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim.  The Board finds that there is no competent 
medical evidence linking the Veteran's post-service flat feet 
to her service or a service-connected disability.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to the 
feet.  The report of the Veteran's undated separation 
examination provides that her feet were normal on clinical 
examination.  They had normal arch and were asymptomatic.  No 
pertinent defects or diagnoses were identified.  Because the 
claimed disability was not seen during service, service 
connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 
C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  

The Veteran's post-service VA treatment records are negative 
for complaints, symptoms, findings or diagnoses related to 
the feet.  

A December 2007 report from a private chiropractor provides 
that a November 2007 evaluation of the Veteran revealed 
bilateral ankle and foot pronation with secondary valgus knee 
changes, and internal rotation of the hips.  He stated that 
this was contributing to the chronicity of the symptoms that 
the Veteran was experiencing in her ankle, knee and low back.  
He attached a digital scan of the Veteran's feet, which he 
described as showing marked pronation, as well as clinical 
findings which noted excessive pronation (flat feet).  

The Board finds that this report does not support the 
Veteran's claim.  It does not relate that the Veteran's 
current bilateral flat foot disability is related to her 
active duty, or were caused or aggravated by her service-
connected left ankle instability.  If anything, the report 
indicates that the Veteran's bilateral foot pronation 
contributed to her ankle problems.  

The Board is aware of the Veteran's own contentions.  
However, the Veteran herself is not competent to diagnose the 
etiology of her own disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  As a 
result, her assertions cannot constitute competent medical 
evidence that she has a bilateral foot disability, to include 
painful flat feet, due to active duty or a service-connected 
disability.

The Board is aware that lay testimony is competent to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed Cir. 2007).

Nevertheless, to the extent that the Veteran is able to 
observe continuity of a bilateral foot disability since 
service, her opinion is outweighed by the lack of pertinent 
findings in her service treatment records and the lack of 
probative medical evidence in support of her claim.  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting the assertions, in 
and of itself, does not render the Veteran's statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  
Simply stated, the Board finds that the service treatment 
records (containing no pertinent complaints) and post-service 
medical records (containing no medical evidence that the 
Veteran's post-service bilateral foot disability, including 
painful flat feet, was incurred or aggravated during service 
or because of a service-connected disability) outweigh the 
Veteran's contentions.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a bilateral foot 
disability, to include painful flat feet.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Turning to the claim for bilateral hearing loss, hearing loss 
disability for VA purposes is defined by regulation, and may 
be shown by the following: (1) when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 
decibels or greater, or (2) when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, 4000 
Hz are 26 decibels or greater; or (3) when speech recognition 
using the Maryland CNC Test is less than 94% correct.  38 
C.F.R. § 3.385 (2009).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hearing loss.  The 
record does not show that the Veteran has hearing loss 
disability for VA purposes.  

The report of a January 2009 VA examination reflects that the 
examiner reviewed the Veteran's claims file, and sets forth 
the Veteran's subjective complaints, noise exposure history, 
and medical history.  Current pure tone thresholds, in 
decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0
LEFT
5
10
5
5
5

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
These audiometric findings do not represent hearing loss 
disability for VA purposes.  38 C.F.R. § 3.385.  The examiner 
expressed the medical opinion that the Veteran had normal 
hearing sensitivity in both ears.  As a rationale, the 
examiner noted clinical experience and expertise as a 
licensed audiologist.  

The Board recognizes the Veteran's statements made in support 
of this claim.  Lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau, supra; Buchanan, supra (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As such, the Board notes that the Veteran 
is competent to provide testimony concerning factual matters 
of which she has first hand knowledge (i.e., experiencing 
bilateral hearing loss either during or after service).  
Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 
(2005).  The Veteran, however, is not competent to diagnose 
herself with bilateral hearing loss disability for VA 
purposes.  Espiritu, supra.

The Court of Appeals for Veterans Claims has held that 
"Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  As there is no 
evidence of current hearing loss disability for which service 
connection may be granted, service connection is not 
warranted.

In sum, the competent clinical, and credible lay, evidence 
demonstrates that the Veteran is not entitled to service 
connection for bilateral hearing loss disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.

Severance of Service Connection 

The Veteran generally contends that the severance of service 
connection for inactive TB was improper. 

The June 2007 rating decision granted service connection for 
inactive TB (claimed as positive TB test), evaluated as 
noncompensable.  The rating decision observed that the 
Veteran's service treatment records showed that during active 
duty she was on INH therapy and vitamin B6, which, according 
to the World Health Organization, was a necessary treatment 
to prevent active TB.  

The September 2008 proposal to sever the Veteran's award of 
service connection for inactive TB noted that the June 2007 
rating decision was based on CUE.  The proposal explained 
that the Veteran's service treatment records showed no 
confirmed diagnosis of active TB during service.  Although 
the service treatment records indicated a positive result to 
a PPD test, a confirmed diagnosis was never made.  Based on 
the positive PPD test, the Veteran was provided INH therapy 
and vitamin B6.  The positive tuberculin skin test and/or 
treatment with INHG therapy was not adequate for diagnosing 
TB.  

In September 2008, the RO sent the Veteran a copy of the 
September 2008 severance proposal along with a notice letter 
providing the time allowed under 38 C.F.R. § 3.105 to submit 
evidence that the severance should not take place.  The 
December 2008 rating decision implemented the proposed 
severance, effective March 1, 2009.  

The Board has provided the regulations pertaining to service 
connection above.  In addition, certain chronic diseases, 
including positive TB, may be presumed to have been incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when 
severance of service connection is warranted, a rating 
proposing severance will be prepared setting forth all 
material facts and reasons.  The veteran will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  38 C.F.R. 
§§ 3.103(b)(2), 3.105(d); Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991).  38 C.F.R. § 3.105(d) places the same burden 
of proof on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned. Baughman, 
supra.

CUE is defined as "a very specific and rare kind of 'error.'  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).  Although the same standards apply in a 
determination of CUE in a final decision and a determination 
as to whether a decision granting service connection was the 
product of CUE for the purpose of severing service 
connection, 38 C.F.R. § 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480.

In this case, it appears that VA has complied with relevant 
due process considerations with respect to the severance and 
the Veteran has not contended otherwise.  38 C.F.R. § 
3.105(d).

The Board finds that the relevant statutory and regulatory 
provisions extant at the time of the June 2007 rating 
decision were incorrectly applied, and thus the grant of 
service connection for inactive TB (claimed as positive TB 
test) was CUE.  The relevant statutory and regulatory 
provisions provide that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In this case, 
the Veteran's service treatment records do not show a 
positive diagnosis of TB and there is no post-service medical 
evidence that she had a positive diagnosis of TB while on 
active duty.  In other words, there is simply no evidence 
that the Veteran actually incurred TB during active duty.  
Thus, 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) were 
incorrectly applied by the June 2007 rating decision, and the 
grant of service connection for inactive TB was CUE.  

As a last matter, the Board observes that there is no 
evidence in the record that the Veteran had a positive 
diagnosis of TB within one year of separation, and thus 
service connection on a presumptive basis is not warranted.  
38 C.F.R. §§ 3.307 and 3.309.

In light of the foregoing, the Board finds that the evidence 
of record establishes that the award of service connection 
for inactive TB (claimed as positive TB test) was clearly and 
unmistakably erroneous.  The severance of the award of 
service connection for inactive TB (claimed as positive TB 
test), effective March 1, 2009, was proper.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz, supra.



ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for bilateral foot disability, to include 
as secondary to service-connected left ankle instability, is 
denied.

Severance of service connection for TB (claimed as positive 
TB test) was proper and the appeal is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


